                                                    71 Filed 12/08/20
                    Case 7:18-cv-00023-KMK Document 72       12/07/20 Page 1 of 2




                                               STATE OF NEW YORK
                                         OFFICE OF THE ATTORNEY GENERAL
 LETITIA JAMES                                                                                  DIVISION OF STATE COUNSEL
ATTORNEY GENERAL                                                                                        LITIGATION BUREAU
                                             Writer’s Direct Dial: (212) 416-8733

                                                                 December 7, 2020

        BY ECF
        The Honorable Kenneth M. Karas
        United States District Judge
        Southern District of New York
        300 Quarropas St.
        White Plains, NY 10601

                   RE:   Lafontant v. Mid-Hudson Forensic Psychiatric Center, et al.,
                         No. 18-cv-00023 (KMK) (PED)

        Dear Judge Karas:

                 This Office represents the Defendants in the above-referenced action. Under the current
        schedule, the deadline for filing Defendants’ pre-motion letter in anticipation of their motion for
        summary judgment is this Thursday, December 10, 2020, and the summary judgment motion
        itself is due on Thursday, December 24, 2020. Plaintiff recently informed Defendants that (i) she
        intends to amend her complaint in a manner that will modify—and perhaps greatly reduce—the
        scope of the claims in this case; and (ii) Plaintiff’s amended pleading will likely be filed by next
        Wednesday, December 16 (subject to consent by Defendants and/or leave of the Court).

                Given these facts, and with the Plaintiff’s consent, Defendants respectfully request that
        (i) the December 10, 2020 deadline for filing their pre-motion letter regarding summary
        judgment be adjourned to one week after the filing of Plaintiff’s forthcoming amended pleading;
        and (ii) the December 24, 2020 deadline for filing Defendants’ summary judgment motion be
        extended to eight weeks after the filing of Plaintiff’s forthcoming amended pleading. Defendants
        further request that the Court set deadlines for opposition and reply papers at the pre-motion
        conference.

                 Proceeding in this manner would streamline the proceedings on summary judgment and
        is likely to conserve the Court’s resources. During a videoconference today, Plaintiff’s counsel
        stated that Plaintiff is contemplating the elimination of all claims against Defendant Mid-Hudson
        Forensic Psychiatric Center (“Mid-Hudson”) in the new pleading. This would leave only one
        Defendant, James Neale, who retired from Mid-Hudson in 2016 and did not interact with
        Plaintiff after that point. If Plaintiff makes such a change, the scope of alleged wrongful conduct
        would be confined to conduct occurring in 2015 and 2016—thus significantly reducing the
        chronology of events that the parties and the Court would have to address.


                         28 LIBERTY STREET, NEW YORK, NY 10005 ● PHONE (212) 416-8610 ● WWW.AG.NY.GOV
                                          71 Filed 12/08/20
          Case 7:18-cv-00023-KMK Document 72       12/07/20 Page 2 of 2
Hon. Kenneth M. Karas
December 7, 2020
Page 2

       The requested extension for the filing of Defendants’ summary judgment motion is also
appropriate given the upcoming holidays, which are likely to impact counsel’s ability to secure
declarations from witnesses and complete the remaining portions of their summary judgment
papers. Moreover, Defendants understand that Plaintiff has not yet made a final decision
regarding the precise scope of changes to be incorporated in her new pleading. In light of this
uncertainty, Defendants submit that the requested eight weeks is a reasonable amount of time to
review the new pleading and draft motion papers responding to it.

       While the parties have made previous requests to extend the discovery schedule, which
have in turn affected the summary judgment deadlines, this is the first request to extend the
summary judgment deadlines themselves. Plaintiff consents to this request.

                                                           Respectfully submitted,

                                                           /s/Matthew Lawson
                                                           Matthew Lawson
cc: All Counsel (by ECF)
                                            Defendants’ time to submit their pre-motion letter is extended to
                                            one week after the amended complaint is filed. The time to file
                                            the summary judgment motion is extended four weeks after the
                                            amended complaint is filed.

                                            So Ordered.




                                           12/8/20




                28 LIBERTY STREET, NEW YORK, NY 10005 ● PHONE (212) 416-8610 ● WWW.AG.NY.GOV
